Exhibit 10.27

Bond No. LPM 8166103

SURETY BOND

KNOW ALL BY THESE PRESENTS, That we Labor Ready Central, Inc. a Washington
corporation with headquarters in the City of Tacoma, Washington as Principal,
and Fidelity and Deposit Company of Maryland authorized to do business in
Arkansas, as Surety, are held and firmly bound unto the State of Arkansas for
the usc of employees of the Labor Ready Central, Inc. or other persons who may
be entitled to compensation under the Arkansas workers' compensation laws, in
the full and just sum of Three Hundred Thousand and 00/100–––––––Dollars 
($300,000.00***) lawful money of the United States, for the payment of which sum
we bind ourselves, our successors or assigns, jointly and severally, firmly by
these presents.

Signed, scaled and delivered this 28th day of December 2000.

          The condition of the foregoing obligation is such, that if the Labor
Ready Central Inc. which is about to make application to the Arkansas Workers'
Compensation Commission for permission to carry its own risk under the workers'
compensation laws of the State of Arkansas without insurance, and to provide a
bond guaranteeing the payment by the employer of the compensation provided for
under the laws, shall, in the event such permission be granted, pay or cause to
be paid direct to the employees the compensation or benefits due or that may
become due on all injuries occurring subsequent to the date of the execution of
this bond as provided for by the workers ­compensation laws of the State of
Arkansas, and the Arkansas Workers' Compensation Commission, with the express
agreement and understanding, as a condition precedent to the execution and
acceptance of this bond, that it is for the benefit of the unknown and unnamed
employees of the said Labor Ready Central, Inc. or to the other persons entitled
thereto, and that said employees or the persons entitled to said benefits urder
the laws are hereby empowered and authorized to maintain direct action on this
bond, and that no defense against such direct action may or shall be interposed
by the Surety.

Now, if the above bonded Principal, (its heirs, executors and administrators)
(its successors or assigns) shall well and truly keep, do and perform each and
every, all and singular, the matters and things in said bond as set forth and
specified to be by the said Principal kept, done and performed at the time and
in the manner in said bond specified, then this obligation shall be null and
void; otherwise to be and remain in full force and effect.

          Provided, the Surety herein, by and in the execution of this bond,
does hereby recognize said bond as a direct financial guaranty to said
employees.

          Provided, further, that the total liability of the Surety shall not
exceed jointly and severally the sum hereinbefore provided.

          Provided, further, the Surety herein shall have the right to cancel
this bond at any time by giving the Principal herein and the Arkansas Workers'
Compensation Commission at least thirty (30) days prior written notice of its
desire to do so. Such cancellation, however, is not to affect Surety's liability
as to any compensation for injuries to the Principal's employees occurring prior
to the date of cancellation specified in such notice.

ATTEST

/s/ Steven Cooper
Cororate Secretary

Labor Ready Central, Inc.
Employer

By /s/ Ronald L. Junck, President

Fidelity and Deposit Company of Maryland
By /s/ Patrick D. Dineen, Attorney-in-Fact